 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    THOMAS DIMITRE,                                   No. 2:17-CV-01698-KJM-DB

12                       Plaintiff,                     ORDER

13           v.
14    CALIFORNIA STATE UNIVERSITY
      EMPLOYEES’ UNION, et al.,
15
                         Defendants.
16

17                  Plaintiff, a licensed attorney proceeding pro se moves to reopen discovery so that

18   he may file a motion to compel under Rule 251. The court submitted the matter without oral

19   argument. ECF No. 50. For the reasons provided below, the court DENIES plaintiffs’ motion to

20   reopen discovery.

21   I.     BACKGROUND

22                  In its scheduling order, issued in February 2018, the court set the cut-off for fact

23   discovery as October 15, 2018. On October 28, 2018, nearly two weeks after that deadline,

24   plaintiff first moved to compel the production of all documents response to his first request for

25   production. ECF No. 29. After the magistrate judge vacated the hearing on the motion due to

26   plaintiff’s failure to meet and confer as required by Local Rule 251, ECF No. 33, plaintiff filed an

27   amended motion, ECF No. 34. On February 20, 2019, the magistrate judge denied the amended

28   motion on the basis that it still did not comply with Local Rule 251. ECF No. 39.
                                                        1
 1                  Nearly two months later, on April 17, 2019, plaintiff moved to extend the
 2   discovery deadline. ECF No. 40. The magistrate judge denied the motion, explaining that,
 3   because discovery had already closed, plaintiff was asking the court to re-open discovery and
 4   reset the deadline for filing and hearing dispositive motions, and she did not have the authority to
 5   do so under the scheduling order in effect in this case. ECF No. 45 at 2 (citing Order, ECF No.
 6   25 at 6). On May 20, 2019, plaintiff again moved to reopen discovery, this time before the
 7   undersigned. For the foregoing reasons, the court DENIES plaintiff’s motion.
 8   II.    LEGAL STANDARD
 9                  The court will modify dates set forth in a scheduling order only upon a showing
10   of good cause by the moving party. Fed. R. Civ. P. 16(b); Johnson v. Mammoth Recreations,
11   Inc., 975 F.2d 604, 608 (9th Cir. 1992). The “good cause” standard also applies to requests to
12   reopen discovery. See, e.g., Sheridan v. Reinke, 611 F. App’x 381, 384 (9th Cir. 2015)
13   (applying Johnson “good cause” requirement to motions to reopen discovery); Yeager v. Yeager,
14   No. 2:06-CV-001196 JAM-EFB, 2009 WL 1159175, at *2 (E.D. Cal. Apr. 29, 2009) (a party
15   must show “good cause” to reopen discovery).
16                  The primary factor courts consider in making a good cause determination is
17   whether the moving party was diligent in its attempts to complete discovery in a timely
18   manner. Johnson, 975 F.2d at 609. If that party was not diligent, the inquiry should end and the
19   request should be denied. Id. The decision to reopen discovery involves an exercise of
20   discretion. Hughes Aircraft Co. v. United States, ex rel. William Schumer, 520 U.S. 939, 952
21   (1997); see also Smith v. United States, 834 F.2d 166, 169 (10th Cir. 1987) (“Whether to extend
22   or reopen discovery is committed to the sound discretion of the trial court and its decision will not
23   be overturned on appeal absent abuse of that discretion.”).
24                  Courts have used a three-step inquiry in assessing diligence for the purposes of
25   determining good cause under Rule 16:
26                  [T]o demonstrate diligence under Rule 16's “good cause” standard,
                    the movant may be required to show the following: (1) that she was
27                  diligent in assisting the Court in creating a workable Rule 16 order;
                    (2) that her noncompliance with a Rule 16 deadline occurred or will
28                  occur, notwithstanding her diligent efforts to comply, because of the
                                                        2
 1                  development of matters which could not have been reasonably
                    foreseen or anticipated at the time of the Rule 16 scheduling
 2                  conference; and (3) that she was diligent in seeking amendment of
                    the Rule 16 order, once it became apparent that she could not comply
 3                  with the order.
 4   Grant v. United States, No. 2:11-CV-00360 LKK, 2011 WL 5554878, at *4 (E.D. Cal. Nov. 15,

 5   2011), report and recommendation adopted, No. CIV-S-11-0360-LKK, 2012 WL 218959 (E.D.

 6   Cal. Jan. 23, 2012) (citing Jackson v. Laureate, Inc., 186 F.R.D. 605, 608 (E.D. Cal. 1999)).

 7                  Specific factors courts consider when determining a motion to reopen discovery

 8   include:

 9                  (1) whether trial is imminent, (2) whether the request is opposed,
                    (3) whether the non-moving party would be prejudiced, (4) whether
10                  the moving party was diligent in obtaining discovery within the
                    guidelines established by the court, (5) the foreseeability of the need
11                  for additional discovery in light of the time allowed for discovery by
                    the district court, and (6) the likelihood that the discovery will lead
12                  to relevant evidence.
13   United States, ex rel. William Schumer v. Hughes Aircraft Co., 63 F.3d 1512, 1526 (citing Smith,

14   834 F.2d at 169).

15                  “Motions are more often granted when the opposing party’s actions caused delay

16   or when the need to amend arises from some unexpected or outside source.” Fed. Deposit Ins.

17   Corp. As Receiver for Butte Cmty. Bank v. Ching, No. 2:13-CV-01710-KJM-EFB, 2016 WL

18   1756913, at *2 (E.D. Cal. May 3, 2016) (citing Hood v. Hartford Life and Acc. Ins. Co., 567 F.

19   Supp. 2d 1221, 1225-26 (E.D. Cal. 2008)).

20   III.   DISCUSSION

21          A.      Plaintiff’s Diligence

22                  Plaintiff has not shown good cause to reopen discovery in order to file a motion to

23   compel. That plaintiff waited until after the close of discovery to file his first motion to compel

24   suggests plaintiff was not diligent in pursuing discovery within the timeframe ordered by the

25   court. See ECF No. 29. Furthermore, plaintiff did not once ask to extend the discovery deadline

26   before it passed, but rather waited until discovery had been closed for seven months before

27   moving to “extend discovery.” See ECF No. 40. Defendant blames the delay on “defendant’s

28   refusal to cooperate in discovery.” Mot. at 5. However, plaintiff does not explain why it took
                                                        3
 1   him until two weeks after the close of discovery to file his first motion to compel, despite his
 2   allegation that defendant has been non-cooperative since roughly March, 2018. See Mot. at 2–3
 3   (citing discovery-related correspondence with defendant from March 28, 2018 to March 20,
 4   2019). The primary factor in assessing good cause, diligence, does not weigh in plaintiff’s favor
 5   here.
 6           B.     Other Good Cause Factors
 7                  The other good cause factors generally weigh against finding good cause, with
 8   some exceptions. See Schumer, 63 F.3d at 1526. Trial has not been scheduled, so is not
 9   “imminent”; this factor weighs in favor of finding good cause. However, the motion to reopen
10   discovery is opposed, which weighs against such a finding. See ECF No. 48. Defendant will
11   suffer at least some prejudice due to the delay that would be caused by reopening discovery,
12   though they do not discuss prejudice in their opposition. See generally Opp’n. See also Katen &
13   Sons, Inc. v. Allegheny Trucks, Inc., No. 316CV01124BKSDEP, 2018 WL 3159822, at *1
14   (N.D.N.Y. May 17, 2018) (noting court found defendant would be prejudiced by delay if court
15   amended scheduling order); cf. In re Asbestos Prod. Liab. Litig. (No. VI), 278 F.R.D. 126, 130
16   (E.D. Pa. 2011), adhered to, No. MDL 875, 2012 WL 10929213 (E.D. Pa. Mar. 12, 2012), and
17   aff'd, 718 F.3d 236 (3d Cir. 2013) (“[I]f Plaintiffs’ counsel fails to comply with the Court’s
18   roadmap without justification, as in this case, not only will the Court not reach the merits in a
19   timely fashion, but the progress of other cases waiting in the queue will also be delayed.”). As to
20   the “foreseeability of the need for additional discovery,” plaintiff does not claim the need to
21   extend or reopen discovery was unforeseeable, nor was it apparently caused by any unforeseeable
22   event. Even assuming defendants were uncooperative throughout the discovery period, plaintiff
23   provides no reason why he could not move to extend the discovery deadline before it expired or
24   move to reopen discovery soon after. Finally, plaintiff does not argue that the final factor, “the
25   likelihood that the discovery will lead to relevant evidence,” weighs in his favor, so the court will
26   not speculate on the point.
27                  Given plaintiff’s lack of diligence, primarily, taking account of defendant’s
28   opposition to the motion to reopen, and the foreseeability of plaintiff’s situation, the court finds
                                                        4
 1   plaintiff has not shown good cause to reopen discovery to allow him to “complete discovery,”
 2   Mot. at 6.
 3   IV.    CONCLUSION
 4                 For the foregoing reasons, the court DENIES plaintiffs’ motion to reopen
 5   discovery solely to renew the motion for sanctions. This resolves ECF No. 46.
 6                 IT IS SO ORDERED.
 7   DATED: September 24, 2019.
 8

 9
                                                   UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     5
